         Case 1:19-sw-05813-NYW Document 1 Filed 08/13/19 USDC Colorado Page 1 of 3
$2 5HY $SSOLFDWLRQIRUD6HDUFK:DUUDQW



                                       81,7(' 67$7(6 ',675,&7 &2857
                                                                      IRUWKH
                                                              District of Colorado
                                                        BBBBBBBBBB'LVWULFWRIBBBBBBBBBB

              ,QWKH0DWWHURIWKH6HDUFKRI
         (Briefly describe the property to be searched                                      19-sw-5813-NYW
          or identify the person by name and address)                           &DVH1R
                .LWWUHGJH 6WUHHW $SW 
                    'HQYHU &2 


                                              $33/,&$7,21)25$6($5&+:$55$17
        ,DIHGHUDOODZHQIRUFHPHQWRIILFHURUDQDWWRUQH\IRUWKHJRYHUQPHQWUHTXHVWDVHDUFKZDUUDQWDQGVWDWHXQGHU
SHQDOW\RISHUMXU\WKDW,KDYHUHDVRQWREHOLHYHWKDWRQWKHIROORZLQJSHUVRQRUSURSHUW\(identify the person or describe the
property to be searched and give its location):

 6(( $77$&+0(17 $

ORFDWHGLQWKH            67$7( $1'               'LVWULFWRI          &2/25$'2               WKHUHLVQRZFRQFHDOHG(identify the
person or describe the property to be seized)
 6(( $77$&+0(17 %


          7KHEDVLVIRUWKHVHDUFKXQGHU)HG5&ULP3 F LV(check one or more)
               ✔ HYLGHQFHRIDFULPH
               u
               ✔ FRQWUDEDQGIUXLWVRIFULPHRURWKHULWHPVLOOHJDOO\SRVVHVVHG
               u
                 ✔ SURSHUW\GHVLJQHGIRUXVHLQWHQGHGIRUXVHRUXVHGLQFRPPLWWLQJDFULPH
                 u
                 u DSHUVRQWREHDUUHVWHGRUDSHUVRQZKRLVXQODZIXOO\UHVWUDLQHG
          7KHVHDUFKLVUHODWHGWRDYLRODWLRQRI
             Code Section                                                        Offense Description
        7LWOH  86&   D                   7R PDQXIDFWXUH GLVWULEXWH RU GLVSHQVH RU SRVVHVV ZLWK LQWHQW WR PDQXIDFWXUH
                                                   GLVWLEXWH RU GLVSHQVH D FRQWUROOHG VXEVWDQFH

          7KHDSSOLFDWLRQLVEDVHGRQWKHVHIDFWV
        6(( $IILGDYLW DWWDFKHG KHUHWR DQG LQFRUSRUDWHG E\ UHIHUHQFH

           ✔ &RQWLQXHGRQWKHDWWDFKHGVKHHW
           u
           u 'HOD\HGQRWLFHRI        GD\V JLYHH[DFWHQGLQJGDWHLIPRUHWKDQGD\V                              LVUHTXHVWHG
             XQGHU86&DWKHEDVLVRIZKLFKLVVHWIRUWKRQWKHDWWDFKHGVKHHW

                                                                                               V.HLWK :LOVRQ
                                                                                             Applicant’s signature

                                                                                 .(,7+ :,/621 63(&,$/ $*(17  %$7)
                                                                                             Printed name and title

6ZRUQWREHIRUHPHDQGVLJQHGLQP\SUHVHQFH

'DWH      13August
              Aug 2019
                    25, 2012
                                                                              Nina Y. Wang Judge’s signature
&LW\DQGVWDWH        Denver, Colorado                                       United States Magistrate Judge
                                                                                             Printed name and title
Case 1:19-sw-05813-NYW Document 1 Filed 08/13/19 USDC Colorado Page 2 of 3




                                       Attachment A
                            PROPERTY TO BE SEARCHED:
                     4255 Kittredge Street Apartment 1511 Denver, CO


The Apartment belonging to Jesus CELESTIN-ORTEGA and that is located at 4255 Kittredge
St. Apt. 1511, Denver, CO is an apartment in the Gateway Park Apartments Complex located on
Kittredge Street. Upon exiting route 70, head north on Chambers Road, turn right and head east
on E. 40th St. From E. 40th St., turn left and head north on Kittredge Street, then turn left into
the Gateway Park Apartments. Drive approximately 0.2 miles and arrive at building 15.
Building 15 is a two story building with beige siding and white trim windows. Apartment 1511 is
on the first floor and is located on the west side of building 15. The door is black with the door
knob on the right side. The number 1511 is above the door knocker in white numbers with a
blue background.
Case 1:19-sw-05813-NYW Document 1 Filed 08/13/19 USDC Colorado Page 3 of 3




                                 Attachment B
               DESCRIPTION OF ITEMS TO BE SEIZED AND SEARCHED

All evidence, fruits, and instrumentalities of violations of Title 21 U.S.C § 841(a)(1), Title 21
U.S.C. § 846 and Title 18 U.S.C. § 922(a)(1)(A) including the following items:
1.     Controlled substances, including, methamphetamine, heroin, fentanyl and cocaine.

2.      All firearms, firearm parts and other items relating to firearms possession including
ammunition, holsters, cleaning kits, photographs, documents, receipts or records related to the
sale, purchase, or possession of any firearms.

3.     Any vessels or other implements used in connection with the production, packaging,
weighing, storage, transport, or distribution of such firearms and controlled substances.
4.     Any substance used to mix into controlled substances in order to create a larger volume.
Such substances are commonly referred to as “cut.”
5.     Books, records, receipts, notes, ledgers and other papers relating to the production,
transportation, ordering, purchase or distribution of firearms and controlled substances.
6.      Books, records, invoices, receipts, records of real estate transactions, bank statements, and
related records, certificates of deposits, passbooks, money drafts, letters of credit, money orders,
bank drafts, cashier’s checks, bank checks, correspondence, safe deposit keys, money wrappers,
and other items evidencing the obtaining, secreting, transfer and/or concealment of assets and the
obtaining, secreting, transfer, concealment and/or expenditure of money.
7.     Cellular telephones and other communications devices.

8.     Address and/or telephone books (written or typed by hand as opposed to printed
commercially), indices and any papers reflecting names, addresses, telephone numbers, pager
numbers, fax number and/or telex numbers of co-conspirators, sources of supply, customers,
financial institutions, and other individuals or businesses with whom a financial relationship exists.
9.    United States Currency, precious metals, jewelry and financial instruments, including
mortgage notes, stocks, and/or bonds representing firearms and drug proceeds.
10.     Photographs and digital images, including still photos, negatives, videotapes, films,
undeveloped film and the contents therein, slides, in particular, photographs of co-conspirators, of
assets and/or firearms and controlled substances.
11.    Documents or other articles of personal property tending to indicate the ownership of
and/or control over the TARGET LOCATION including, purchase or lease agreements, keys, and
mail envelopes.
